Worden, C. J.
Action by tbe appellee, Crutcher, against William Hays, Samuel Galbreath and Joseph H. Taylor, administrator of the estate of George W. Ryerson, deceased, upon the following promissory note, viz.:
“$1,000. “Pierceton, December 22d, 1870.
“ Three months after date, we promise to pay to the order of Thomas Crutcher, one thousand dollars, payable at-, value received, without any relief from valuation or appraisement laws, with interest at ten per cent, per annum after due.
(Signed,) “ Dr. Wm. Hays,
“ G. W. Ryerson,
“ S. Galbreath,
“ Trustees of the First Hniversalist Church of Pierceton.”
Judgment for plaintiff against Hays and Galbreath, and an order for the allowance of the claim against the estate of Ryerson.
The only question legitimately presented here is, whether the complaint stated a good cause of action in favor of the plaintiff, against the defendants.
The note, it is claimed by the appellants, was the note of the church, and not that of the appellants, and hence they were not personally liable upon it. The note does not purport to bind the church, or to be the contract of the church, but that of the parties who signed it. The signers did not promise for or on behalf of the church, to pay, but as individuals, for and on behalf of themselves. The. language is, “we promise,” etc. They described themselves as trustees, etc., but that, we think, must be regarded merely as a description of their persons.
Thus, in Kenyon v. Williams, 19 Ind. 44, one S. N. Chappel was the agent of a firm doing business under the name and style of “Farmers’ Union Store.” He executed a note, signing it “ S. N. Chappel, Agt.” It was held that the note purported to bind no one but Chappel, and that the addition of “ Agt'.” appended to his signature, did not vary its legal effect.
*262The case of Kendall v. Morton, 21 Ind. 205, is in point. There, the following note was executed:
“ $25.00. Cambridge City, July 1st, 1860.
“Six months after date, we, the subscribers, of Cambridge City, county of Wayne, and state of Indiana, promise to pay to the order bf Benj. Conklin, twenty-five dollars, without any relief from valuation or appraisement laws, value received, on behalf of Cambridge City Greys.
(Signed,) “ James M. Cockeeair.
“ Reese Kendall.
“David Conklin, Sect.
It was held that the note purported to bind the parties signing it, as makers, and that they were liable as such.
The case of Means v. Swormstedt, 32 Ind. 87, has been cited by counsel for the appellant. There, the following note was made:
“ $483.00. Madison, Ind., March 18th, 1868.
“ Ninety days after date, we promise to pay to the order of Means, Kyle & Co., four hundred and eighty-three dollars, without any relief from valuation or appraisement laws. Value received. Payable at the Nat’l Branch Bank, Madison, Ind.
(Signed,) “Wm. B. Swormstedt,
“ Sec’y.”
On the lower left hand corner of the note was an impression of a seal, embossed upon the paper of the note, bearing the words, “Neal Manufacturing Co., Madison, Ind.” This was held to be the note of the corporation and not of Swormstedt. Stress, however, was laid upon the fact that the note bore the seal of the corporation. The court said, “ the seal of the company is in the hands of the secretary; it is his duty to affix it to papers executed by the corporation. The presumption is, then, that he did, after signing his name and adding his office, affix the seal of the corporation, which, containing upon its face the proper designation of the corporation, was a signing of their name.”
*263That case is so clearly distinguishable from the one here, that it can not be regarded as at all in point. Here, there was no seal of the corporation or anything else indicating that the signers intended to bind the church and not themselves, except merely their designation as trustees.
The surviving makers of the note and the administrator of the deceased maker were properly joined in the action, and the claim was properly allowed against the estate of the deceased maker. Braxton v. The State, ex rel., etc., 25 Lid. 82.
There is no error in the record.
The judgment below is affirmed, with costs and five per cent, damages.